Citation Nr: 1123294	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  94-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed allergies.

2.  Entitlement to service connection for claimed headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September to December 1964.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 1994 rating decision of the RO that determined that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for allergies and headaches.

In August 1998, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.

During the course of the appeal the jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.

In a January 1999 decision, the Board determined that new and material evidence had been submitted to reopen the claims and remanded the case to the RO for further development of the record.

In a September 2001 decision, the Board denied the Veteran's reopened claims of service connection for allergies and headaches.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).

By a single-judge Order of the Court in March 2003, the September 2001 Board decision was vacated and remanded to the Board.  The Secretary appealed the March 2003 Court Order to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In May 2004, the Federal Circuit granted the Secretary's motion to vacate the Court's March 2003 decision and remand for further proceedings consistent with Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In a July 2004 Court Order, the Secretary's motion to stay proceedings was denied and the September 2001 Board decision was vacated and remanded to the Board for readjudication.  

This case was most recently remanded in September 2008 and December 2009 for additional development.



FINDINGS OF FACT

1.  The Veteran reported experiencing frequent and severe headaches and having a history of having sensitivity to oils prior to entering service and was seen for multiple somatic complaints including on one occasion for headaches and facial swelling during his brief period of active service.  

2.  The Veteran is not shown to have manifested complaints or findings referable to a chronic headache or allergy disorder in service or for several years thereafter. 

3.  The currently demonstrated allergies are not shown to be due to an event or incident of the Veteran's brief period of active service.

4.  The Veteran is not shown to have a chronic headache disorder that is due to an event or incident of his brief period of active service.  

5.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a chronic headache disorder or chronic allergies since service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by allergies that is due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  The Veteran does not have a disability manifested by headaches that is due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The October 2008 and December 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove.

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also notified of disability ratings and effective dates of awards.

Although complete notice was not provided prior to the initial adjudication of this claims, which constitutes a notice timing defect, these matters were readjudicated by a February 2010 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded VA examinations in connection with the appeal.  The VA examination obtained pursuant to the December 2009 Board remand is deemed to be adequate for the purpose of this adjudication.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In sum, there is no defect in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A claimant with military service is presumed to have been in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the claimant as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence). 

It is an "onerous" evidentiary standard, requiring that the no- aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Analysis

The service treatment records show a pre-induction medical history that the Veteran had frequent and severe headaches and a reaction to serum, drug or medicine.  He also indicated that he had been unable to hold a job due to sensitivity to oils (he noted having three jobs during the past three years).  He also noted several other complaints, but reported his health as being good.  The examiner indicated that the headaches were relieved by medication.  The physical examination found no abnormality other than one involving the feet.

In September 1964, the Veteran was treated for an upper respiratory infection (URI), but was dissatisfied with the results.  The following day, he was admitted for URI treatment and was discharged 3 days later.  The clinical record noted that the URI was acute, treated and cured.  

The day after he was discharged from the hospital, the Veteran complained of "swelling of face" and headaches.  He was very hostile and demanding.  There was no organic pathology found, and he was returned to duty.

In September 1964, the Veteran reported that his heart was not strong, but a physical examination was negative.  

In October 1964, the Veteran reported having back complaints and held his neck rigid, although it was noted that he could move it perfectly well.  The impression was that he was probably malingering, rule out muscle strain.

That same month, the Veteran was seen on three separate occasions for ear complaints.  He was noted to be a problem and probably to have a passive aggressive personality disorder.  He was treated for otitis media. 

Toward the end of October 1964, the Veteran underwent a neuropsychiatric examination.  He was considered untrainable since he was constantly on "sick call" for various somatic complaints, lacked physical stamina and was unable to meet the minimal requirements of training.  He was cleared medically for duty although he had what he believed to be incapacitating physical complaints.  

The Veteran was noted to see himself as weak and sickly.  He was unable to involve himself consistently in training and had been unable to adapt to military life.  The psychiatrist noted that the Veteran's adjustment to the military was poor since he entered service, that his prior job history was poor, and that his overall relationships with people were quite limited.  

The diagnosis was that of inadequate personality and due to the severity of this disorder he was not expected to respond to counseling, transfer or confinement.  His retention on active duty was expected to result in continued ineffectiveness, and he was recommended for separation from service.  

On October 30, 1964, the Veteran reported that he no longer had headaches and now had "pressure" in both temporal regions and the lower jaw.  He also indicated he had pain in his ear and back.  The impression was that of psychophysiological reaction.  

The Veteran's December 1964 separation examination indicates he was clinically normal on evaluation except for his feet, a scar, myopia and an inadequate personality disorder.  

On the associated medical history report, the Veteran stated that his health was "poor" and that his head hurt every day in the same place from his ear drum to the top and bottom on both sides of his head.  He added that his right side hurt the most every evening and night and that his eyes ached.  He checked the boxes for numerous other complaints including frequent or severe headaches and ear/nose/throat trouble.  He indicated that he had been unable to hold a job due to sensitivity to oil and gases and had seven jobs during the past three years.  He reported being refused employment due to his health since he could not work with oils and that his past record showed that oils and gases made him sick or caused headaches.

In August 1967, the Veteran submitted a claim for the cost of unauthorized medical services and stated that his nervous condition had resulted in headaches, dizziness and blurred vision.  

In an October 1970 letter, the Veteran reported having had an allergy when he entered service, but added that the military doctors told him he was in good health.  He alleged that the military changed their position after he entered service and discharged him on the basis that he entered service "ill."  He indicated that his DD Form 214 should have related that his discharge was for medical reasons.

A letter from the Veteran received in March 1971 stated that his migraine headaches stopped in March 1965.

A statement from a private physician dated in June 1971 indicated the Veteran had allergic rhinitis and was unable to work in dusty areas and around chemical odors.

A July 1971 private medical examination noted that the Veteran reported a history of headaches that started after he was inducted into service.  He complained of having facial swelling, headaches, problems with his eyes, and problems working around fumes and any kind of dust.  The diagnoses were those of probable mild schizophrenia and allergic rhinitis.  

In September 1971, the Veteran submitted an article about allergies that noted the various symptoms associated with allergies.

In a November 1991 statement, a private physician indicated that the Veteran was under his care and that his allergy condition was controlled with eye drops and medicines.

In October 1993, the Veteran was seen at VA for complaints of dizziness and was diagnosed as having vertigo.

In November 1993, the Veteran was seen by VA for a rash on his neck along the hairline that had been present for several years.  He reported that it occurred recently with increased activity.  He was noted to have a long history of allergy.  The assessment was that of acanthosis nigricans and acne keladalis.

In April 1994, the Veteran reported that a private physician prescribed medication for vertigo and indicated that he wanted to get more of the medication.  However, the Veteran changed his story and indicated that he wanted to be seen for migraine headaches and not for the medication.  He reported having intermittent headaches for three weeks and having been pain free for 30 years.  

In May 1994, the Veteran reported having headaches due to increased blood pressure.  

A June 1994 VA treatment record indicated that the Veteran had increased headaches and went to the emergency room.  It was noted that his blood pressure was 153/105.  

An August 1994 letter from a private physician stated that he had been treating the Veteran for multiple years for migraine headaches and that he also had a history of allergies.  The physician added that, in reviewing the Veteran's records, he noted that the problems dated back to 1964 when the Veteran was in service.  He explained that migraine headaches and allergies were genetic in nature and that many genetic disorders were apparent at birth and were also congenital, although congenital and genetic were not synonymous terms.  

According to the private physician, many genetic defects did not become apparent until many years after birth and that many congenital abnormalities were not detected until later in life, as was the cases with the Veteran.  The physician believed that the Veteran's migraines and headaches were genetic and did not become apparent until multiple years after birth.

In a November 1994 statement submitted with a Substantive Appeal, the Veteran asserted that the service doctors misunderstood his type of allergy in that he was allergic to oils and strong chemicals and that the smell of gases and oils made him nauseous and caused migraines, facial swelling, fluid buildup in his ears and a nerve condition in both eyes.  He added that, prior to service, he had trouble finding employment that would not affect his allergies.  

A November 1994 statement from the Veteran indicated that his allergies were aggravated in service and that he was allergic to the daily cleaning agents, as the smell gave him migraine headaches for greater than 5 months.  He also had facial swelling and claustrophobia working in small areas with windows.  He believed his allergies were from birth defects called "genetic disorders."

In February 1995, the Veteran submitted daily calendars from February and March 1993 that contained notations for most days that documented "good days" and symptoms of dizziness on most days and a red, left eye on one day.  

During that same month, the Veteran submitted a letter, stating that his health condition was misunderstood in service and that he informed the doctors that he was born with birth defects that had affected his life since age 19 and limited abilities.  Before age of 19, he told the doctor, he did not have allergies and that working with his hands in a vocational high school caused nausea.  His first sign of an allergic reaction in service was nausea that was followed by headaches.  The migraines lasted five months and caused blurred vision/myopia in both eyes and a nervous condition in both eyes.  

The Veteran stated that, by his third month in service, he was too sick and weak to sit up for eight hours a day and that the migraines were incapacitating.  The daily use of cleaners aggravated his allergies and he spent 3 1/2 days in the hospital with swelling in the face and upper respiratory area. 

At an April 1995 hearing before a hearing officer, the Veteran testified that, when he entered service, he had no headaches and had not seen a doctor for allergies because he had it under control.  He reported being allergic to kerosene, gasoline and heating oil.  In high school, when he was 16 or 17, he painted and used varnish, but the materials had no effect on him.  Prior to that, he worked in tobacco fields that were sprayed with different substances and did not have any problems.  

The Veteran testified that he became ill in service after he was exposed to cleaning solvents, shoe polish and oil used to heat the barracks.  After service, he lived with his parents for a few months to convalesce.  His headaches subsided, and he was headache free for five months.  

Regarding his induction report noting the history of headaches, the Veteran stated there was a mix-up in that he had not had headaches prior to service.  He also stated that he had no allergies prior to service.  He first sought treatment after service and, as long as he stayed away from solvents and oils, he had no problems with allergies.  

A June 1995 note from a VA physician indicated that the Veteran had allergies and was not able to work in an air conditioned place.

A February 1996 VA treatment record showed that the Veteran reported having various symptoms due to allergies and that, even though he had seen allergy specialists, the testing did not show any positive results.  He reported having anxiety, cysts all over his body, and swelling in various parts of his body due in part to allergies.

At an April 1996 VA general medical examination, the Veteran reported having a sensitivity to some unknown chemical and having had episodes of headaches, frequent colds, nausea, swelling of the face, difficulty breathing and conjunctivitis since 1961.  

In October 1996, the Veteran submitted a list of disabilities that included skin allergy, allergy cysts, allergy rhinitis (face swelling), allergy vertigo, allergy arthritis, allergy conjunctivitis, allergy claustrophobia and anxiety, allergy migraine headaches, allergy to car fumes or vapors, and allergy to hot and cold air or weather.  

An April 1997 VA admission note showed that the Veteran had a psychiatric ER evaluation for anti-anxiety medication.  He had been hospitalized for an "allergy" prior to discharge from service and had psychiatric treatment for many years.  He reported that his head became "pressured" since he started his disability paperwork.  He had not worked since August 1995 due to "allergies, anxieties, cramps, arthritis, & dizziness."  The assessment was that the Veteran had poor insight into somatic symptoms which were possibly anxiety related.

A June 1998 State disability examination noted that the Veteran complained of allergies, headaches, generalized aches and pains, dizziness and vertigo.  Throughout the examination, the Veteran was fixated on the idea that most of his maladies were attributable to allergies and problems with his immune system.

A July 1998 statement from the Veteran's sister indicated that the Veteran had multi-factorial disorders called "aggravated allergies" and had had them for at least 30 years.  

At the hearing in August 1998, the Veteran testified about his headaches and allergies.  

An August 1998 VA treatment record noted that the Veteran had allergic conjunctivitis that was controlled.  

At a March 2000 VA examination, the Veteran did not report any respiratory complaints.  He reported having some headaches, largely frontal, without any neurological signs.  On questioning, he identified no features of migraines.  

In reporting his history, the examiner noticed that the Veteran was voluble about blaming his disorders on allergies and seemed to have focused on allergies as a cause of practically all of his problems.  The examiner noted that he had acanthosis nigrans that was not an allergic problem and eczematoid dermatitis.  

The VA examiner opined that the Veteran did not have a current allergy or headache disability due to any disease or injury incurred in or aggravated by service.  He did report an episode of facial swelling in service that was temporary and responded to treatment.  

The examiner commented that there were no other substantive allergies gleaned from the examination.  Some of the Veteran's history might have been of interest, but was judged overall to be unreliable since there was a continuous flow of talk, sometimes in sequence, sometimes on different topics, and highly repetitive in nature, and eventually came back to his problems that  he blamed on allergies.  

At a March 2000 VA neurological examination, the examiner noted that the Veteran's old records were reviewed from 1993 and 1994.  The Veteran reported having had severe headaches 36 years earlier that were associated with nausea  that lasted 4 to 6 months.  He currently had 2 to 3 episodes per week and had insignificant or no pain from 1965 to 1994.  The diagnosis was that of frontal headaches without neurological signs for approximately 6 months, 36 years ago; similar pains recurred 2 to 3 times a week for approximately 6 years.  The headaches had no migraine features.  

The Veteran was noted to be probably neurologically negative except for mild difficulty interpreting traced figures.  The opinion was that the subjective history was moderately reliable.  

In December 2008, the Veteran submitted an article from the internet that listed substances that could cause reactions and included fumes from paints, solvents and cleaning agents.  

On January 2010 VA examination, the physician noted that the claims file had been reviewed.  The Veteran reported having nausea for two days after being inducted into service and also being seen for slight headaches.  He was told that he had a genetic problem and the headaches began 2 weeks later.  He was seen by an allergist who reportedly stated that the allergy could be seen in the form of air and fluid in the ears.  He continued to have migraine headaches that were allergy headaches.  He was also seen in service for facial swelling.  He reported that he was in ICU for 3 days with pneumonia patients.  He reported that he would ball up on the floor due to the headaches.  

After service, the Veteran reported that his migraines went into his optic nerves and made his eyes jump.  He currently only had headaches when he was around things to which he was allergic such as oil, strong chemicals and grease.  He indicated this was discovered when he was working in oils and running a drill press.  The diagnosis was that of migraine headaches by history.  

At the VA examination, the Veteran reported that, prior to service, he was able to stay away from things to which he was allergic.  The rest of his history was the same as reported with the headaches.  He added that his immune system was worse due to allergies in that he had infections easily.  In 1993, he reportedly developed allergies in the eyes (conjunctivitis) that were treated daily with drops.  The diagnoses were those of allergic conjunctivitis per history, nonspecific allergy symptoms, and seborrhic keratoses.

Regarding the headaches, the physician indicated that the claims file was reviewed thoroughly and opined that the current headache disorder was less likely than not caused by or the result of military service.  The rationale was that the Veteran was seen multiple times for various illnesses while in service and culminated in a discharge due to an "inadequate personality".  This was due to multiple somatic complaints.  All complaints noted on the record were of transient nature and would not result in long term disability.  The examiner noted that an October 30 service treatment record showed there were no further headaches.   

Regarding the allergies, the physician indicated that the claims file was thoroughly reviewed and opined that the current allergy disorder was less likely than not caused by or the result of the Veteran's service.  The rationale was that the Veteran's service treatment records did not have a notation of an allergic event.  It was noted that he had upper respiratory infection symptoms and otitis media, but there was no evidence of an ICU admission.  The discharge form prior to service noted that he went to a civilian hospital in July 1964.  The antihistamine that the Veteran claimed to have taken during those episodes could be used for the symptomatic relief of the symptoms of an upper respiratory illness.   


A. Headaches

As noted, a Veteran is presumed to have been in sound condition except for defects noted when examined and accepted for service and that this presumption may only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.

The Veteran's notation on the pre-induction medical history report that he had frequent or severe headaches does not establish that he had headache disorder prior to service.  In fact, to the extent that the Veteran has provided contradictory statements as to the nature and onset of the claimed headaches, the Board finds that his assertions alone to have limited credibility for the purpose of establishing presence of chronic headaches before, during or after service.  

For example, the Veteran reported at the April 1996 VA examination that his headaches stated in 1961 (prior to service), but at the July 1971 VA examination and at the 1995 hearing, he reported not having headaches before service.

The Veteran was seen on one occasion for headaches during service; however, the subsequent service treatment records found that he had multiple somatic complaints and was precluded from further service due to manifestations of a passive aggressive personality.  Later, he reported no longer having headaches, but other symptoms that were determined to be due to a psychophysiological reaction.  

After service, in an August 1967 claim, the Veteran initially reported that his headaches were related to a psychiatric disorder.  He added in a March 1971 statement that his migraine headaches had stopped in March 1965.  

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

A statement and opinion was submitted by a private physician who had been treating the Veteran for migraine headaches many years after service.  He reviewed the Veteran's records and found that the problem began in service.  His rationale was that the Veteran's migraine headaches were a genetic disorder he was born with and that this congenital abnormality was not detected until later in life.  

Although the examiner provided this rationale for his opinion, he provided practically no discussion of the facts as presented in this case.  Furthermore, he reported treating the Veteran for migraine headaches for multiple years, which contradicts statements by the Veteran to the effect that he had not had headaches from 1965 to 1994.  

Notably, the physician did not submit any treatment records showing he treated the Veteran for headaches.  Thus, the inadequate discussion of the facts and the identified inconsistencies negatively impact the probative value of the opinion.

The VA opinions offered in connection to the claim are not favorable to the claim.  The March 2000 VA examiner determined that the Veteran's headaches did not have migraine features and opined that the headaches were not caused or aggravated by service.  

The VA examiner noted that records identified by the RO were reviewed and that the Veteran's reported history was not reliable, but did not provide a clear rationale for the opinion.  

However, the VA examiner in January 2010 also was instructed to review the record thoroughly.  The examiner acknowledged the Veteran had a headache disorder, but only diagnosed migraine headaches by history.  

The opinion was that the headache disorder was less likely than not caused by or the result of the Veteran's service and a rationale was offered that included a factual basis.  

In reviewing and assessing the differing medical statements, consideration was given to the familiarity the physicians had with the medical history, the supporting rationale, and the thoroughness in addressing the questions of causation.  

Because the 2010 VA examiner was the most thorough by demonstrating knowledge of the medical history and identifying pertinent aspects of the medical history to support the rationale, the Board finds that this opinion to be most probative and, thus, dispositive of the issue on appeal.  

While the Veteran may be competent to report his symptoms and identify disorders capable of lay observation, he does not have sufficient knowledge in medical matters to determine the etiology of his headache disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim of service connection for a headache disorder must be denied.

The Board finally notes that the Veteran has made statements to the effect that his headaches were caused by his allergies.  

When appropriate, service connection may be warranted on a secondary basis when a service connected disability causes or aggravates a nonservice-connected disability.  See 38 C.F.R. § 3.310 (2010).

Given that service connection for allergies is denied hereinbelow, a threshold legal requirement for establishing secondary service connection is not met.

Accordingly, the claim of service connection for a headache disorder  as secondary to allergies would legally insufficient and would be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


B. Allergies

The Veteran for the most part reports having some form of allergy prior to entering active service.  However, his lay statements, on review, are found to be of limited credibility.   

In a November 1994 letter, the Veteran stated that his allergies were aggravated by his service; however, in a February 1995 statement and at an April 1995 hearing he indicated that he first became ill and had an allergic reaction in service.

Since he is presumed to be in sound condition upon entering service, there must be clear and unmistakable evidence that a disability preexisted service and that it was not aggravated by his service to rebut this presumption.

The Veteran's service pre-induction examination and medical history report are negative for any allergies.  His did provide a vague history of having sensitivity to oils, but did not identify a specific allergy.   

The Veteran later reported in February and April 1995 that he had been exposed various chemicals and substances in high school without having any reaction.

The Veteran reported having had an allergic reaction in service when he was hospitalized for swelling of the face, but the service treatment records actually show that he was been hospitalized for 3 days due to a UTI, he did not report having facial swelling until after he was discharged from the hospital.  Significantly, no pathology was found and he was returned to duty.

The Veteran has also made statements to the effect that his experienced allergies in service due to his close proximity to and daily contact with cleaning solvents and heating oils in service that are not supported by the record.  Although he made numerous complaints during his short period of service, none were found to be attributable to his claimed allergies.  

While postservice treatment records do contain diagnoses of allergies, the probative value of the evidence that supports the claim is very limited.  The August 1994 statement from a private physician appeared to relate the Veteran's allergies to service, but he provided no clear rationale since there was no real discussion of the Veteran's medical history.  Further, the physician indicated that he reviewed the Veteran's records, but without any reference to the records the Board has no idea what was the factual basis of his conclusions.

The only other nexus evidence the Veteran presented in support of his claim are his own statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

However, in this situation, the Veteran's statements are found to address causation; rather than asserting that he had continuing symptoms following service.  The Veteran in this regard is not found to be competent to offer a medical opinion regarding the likely etiology of his allergies since, as a layman, he does not possess to the requisite medical knowledge.

Instead, the Board finds more probative the opinions offered by the VA examiners in March 2000 and January 2010 that were essentially to the effect that the current allergy disorder was less likely than not related to the Veteran's service.  

The 2010 examiner, in particular, thoroughly reviewed the claims file and provided an opinion that was supported by rationale that included references to evidence in the record.

Thus, on this record, the Board finds that a preponderance of the evidence is against a finding that the Veteran has an allergy disorder that is related to his service.  As the benefit-of-the-doubt doctrine does not apply, the claim of service connection for an allergy disorder must be denied.


ORDER

Service connection for a headache disorder is denied.

Service connection for an allergy disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


